In the Missouri Court of Appeals
              Eastern District
MAY 13, 2014


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.    ED98970    STATE OF MISSOURI, RES V DWAYNE Q. SHELTON,
      APP

2.    ED99396 JUDY PICKENS, APP V STATE OF MISSOURI, RES

3.    ED99659 SCOTT HENLEY, APP V STATE OF MISSOURI, RES

4.    ED99840 STATE OF MISSOURI, RES V DONALD JOHNSON, APP

5.    ED100058 STATE OF MISSOURI, RES V DAMION NEAL, APP

6.    ED100067 STATE OF MISSOURI, RES V MICHAEL J. EMORY, APP

7.    ED100157 STATE OF MISSOURI, RES V KEITH MEINERS, APP

8.    ED100278 CLINT RICHARDS, APP V LITITZ MUTUAL INS, RES

9.    ED100329 STATE OF MISSOURI, RES V ANTHONY MACK, APP

10.   ED100486 CHRISTOPHER KIMBLE, APP V STATE OF MISSOURI, RES

11.   ED100499   IN THE INTEREST OF: D.S.

12.   ED100652 C.M.J., RES V. R.P., APP